Cardamone, J. P. (dissenting).
In my view, the citizens of Rochester certainly have a right to forbid indecent nudity and the lewd exposure of a person’s private parts on the street or in a public place where others are present. To accomplish this a local public ordinance was passed by the Common Council of Rochester. Citizens, of course, may properly and legitimately act through their elected Common Council representatives in an endeavor to protect the quality of life in the community where they reside and which they must perforce share. Our highest court has stated that the States have broad latitude under the Twenty-First Amendment to the United States Constitution to control the manner under which liquor may be dispensed. And, the court went on to hold that a State may provide that naked entertainment should not take place simultaneously with the licensed sale of liquor for on-premises consumption (California v La Rue, 409 US 109). That is precisely the case before us.
There is ample evidence in the record to support the determination of the State Liquor Authority. The hearing officer found, after determining the credibility of the witnesses, that a nude dancer in petitioner’s premises touched the area of her private parts, laid on the floor on a rug and performed dance maneuvers while lying there. Three other dancers performed a "strip-tease” and, thereafter, danced in the nude. These "performers” were on stage for an hour and ten minutes before 45 patrons and an officer of the licensee corporation. The hearing officer further found that the dancers were arrested for violation of subdivision B of section 44-8 of the Municipal Code of the City of Rochester which prohibits a person from appearing "in a state of nudity * * * or willfully and lewdly exposing] the person or private parts thereof in a * * * public place where others are present”. Based on these facts, the hearing officer concluded that the licensed premises were permitted to become disorderly in violation of subdivision 6 of section 106 of the Alcoholic Beverage Control Law. *445The full board of the State Liquor Authority adopted these findings.
The question of whether the licensed premises have become disorderly is a factual one. Inasmuch as the credibility of the witnesses was for the administrative agency to determine, and since its determination with respect to the premises becoming disorderly is supported by substantial evidence, it must be upheld (Matter of Salem Inn v New York State Liq. Auth., 43 NY2d 713; Matter of Inside Straight v State Liq. Auth., 56 AD2d 720, mot for lv to app den 41 NY2d 806; Matter of Rubinoff v State Liq. Auth., 53 AD2d 943, mot for lv to app den 40 NY2d 802; Matter of Show Boat of New Lebanon v State Liq. Auth., 33 AD2d 954, affd 27 NY2d 676).
The majority rely on Matter of Beal Props. v State Liq. Auth. (37 NY2d 861). However, unlike the situation in Beal, petitioner in thi§ case had notice that the conduct which it permitted on its premises was proscribed by a city ordinance of Rochester which made such performance unlawful. The enactment of the city ordinance is not an infringement of the exclusive authority of the State Liquor Authority to regulate licensed premises as the majority contend. Rather, the authority pursuant to subdivision 6 of section 106 of the Alcoholic Beverage Control Law must assure that no licensee shall permit its premises to become disorderly. The city ordinance, inter alia, serves to protect the licensee petitioner’s due process rights by providing it with prior notice as to what may constitute unlawful conduct. The fact that similar ordinances when challenged have been held after the fact to be overbroad does not invalidate the notice of unlawful conduct imposed by this ordinance. Significantly here, petitioner chose not to challenge the ordinance in the proceeding presently before us; and it was held constitutional in a case arising out of an arrest made the same evening as the arrests made upon these licensed premises (People v Karns, 81 Misc 2d 186). Further, unlike Beal, here there was a specific finding by the hearing officer which was adopted by respondent State Liquor Authority that such conduct violated subdivision 6 of section 106 of the Alcoholic Beverage Control Law.
It is well settled that unlawful conduct committed on licensed premises is sufficient to constitute substantial evidence of violation of section 106 (Alcoholic Beverage Control Law, § 106, subd 6; Matter of Show Boat of New Lebanon v State Liq. Auth., supra; Matter of Nero’s Pad v New York State Liq. *446Auth., 54 AD2d 716; Matter of Cuti v Roth, 50 AD2d 1044; Matter of See v State Liq. Auth., 47 AD2d 672). Since petitioner may not successfully claim that it was denied due process of law because it had notice by virtue of the city ordinance that the conduct that it suffered or permitted on its premises on January 3, 1975 was unlawful, I dissent and vote to confirm the determination of the State Liquor Authority.
Dillon, Hancock, Jr., and Denman, JJ., concur with Simons, J.; Cardamone, J. P., dissents and votes to confirm the determination in an opinion.
Petition granted and determination annulled, with costs.